NUMBERS 13-12-00713-CR & 13-12-00714-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


GABRIEL LOPEZ,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam
      Appellant, Gabriel Lopez, attempts to appeal a conviction for theft arising from

trial court cause number 2012-DCR-1403-D, docketed in our Court as cause number

13-12-00713-CR, and a conviction for burglary of vehicles arising from trial court cause

number 2012-DCR-2065-D, docketed in our Court as cause number 13-12-00714-CR.

In each of these cases, the trial court has certified that the defendant has waived the

right of appeal. See TEX. R. APP. P. 25.2(a)(2).
       On December 4, 2012, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the records; (2) determine whether

appellant has a right to appeal in either cause; and (3) forward to this Court, by letter,

counsel’s findings as to whether appellant has a right to appeal, or, alternatively, advise

this Court as to the existence of any amended certifications.

       On December 14, 2012, counsel filed a letter brief with this Court for each of

these causes.     Counsel’s response does not establish:        (1) that the certifications

currently on file with this Court are incorrect, or (2) that appellant otherwise has a right

to appeal in either cause.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right

of appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly,

these appeals are DISMISSED. Any pending motions are denied as moot.

                                                 PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of January, 2013.